BUFFINGTON, Circuit Judge.
In the court below George Stoess was convicted and sentenced on an indictment charging him and others with violating the Federal Narcotic law (38 Stat. 785, as amended, 26 USCA §§ 211, 691, et seq.). Thereupon he took this appeal. Serious questions arise as to whether his appeal is properly before us, but, assuming for present purposes it is, the case narrows down to whether the proofs warranted conviction. After a study by the Judges individually of all the evidence and discussion thereof in conference, we feel the proofs warranted Stoess’ conviction.
The judgment below is therefore affirmed.